Case 1:18-cv-00031-MFU-PMS Document 71-9 Filed 04/24/19 Page 1of6 Pageid#: 957

EXHIBIT 9
« + Case 1:18-cv-00031-MFU-PMS Document 71-9 Filed 04/24/19 Page 2 o0f6 Pageid#: 958

Terry Grimes

ener e eee e ener neers creer eee eee eee eee eee eee
From: Brittany Haddox <brittany@Strelkalaw.com>

Sent: Friday, March 15, 2019 7:28 PM

To: Terry Grimes

Subject: Fwd: Carmack v. Commonwealth

Get Outlook for iOS

 

From: Terry Grimes <tgrimes@terryngrimes.com>
Sent: Friday, March 15, 2019 5:45 PM

To: Hardy, Ryan S.; Brittany Haddox

Ce: Kincer Jr, E. Lewis

Subject: RE: Carmack v. Commonwealth

No Ryan — your statement that “we did not know the existence of many of the documents
until shortly before Mr. Carmack’s deposition” is not sufficient. If you knew of them a week
before, you should have produced them a week before. If you knew of them the day before,
you should have produced them the day before. And you certainly knew of them the day
before, for you made copies and brought them to the deposition. | am not going to argue
about this. | have no doubt that the district court will not be happy w/ the AG’s actions and
will act accordingly. | have ordered the transcript and will get back w/ you concerning possible

remedies.

Best,

Terry N. Grimes

Grimes and Haddox, P.C.
tgrimes(@terryngrimes.com
320 Elm Avenue, SW

Roanoke, Virginia 24016

 
: Case 1:18-cv-00031-MFU-PMS Document 71-9 Filed 04/24/19 Page 3o0f6 Pageid#: 959

540.982.3711 Ext. 303
540.345.6572 facsimile

NOTICE: This message and its attachments are confidential and may be protected by the attorney/client privilege. If you
have received this message in error, please notify the sender immediately by email and delete and destroy this message

and its attachments.

 

From: Hardy, Ryan S. [mailto:RHardy@oag.state.va.us]
Sent: Friday, March 15, 2019 5:31 PM

To: Terry Grimes; Brittany Haddox

Ce: Kincer Jr, E. Lewis

Subject: RE: Carmack v. Commonweaith

Terry,

[will remind you that discovery requests are continuing in nature. We did not know the existence of many of the
documents until shortly before Mr. Carmack’s deposition and have naw produced them before the close of

discovery. We are, frankly, confused as to your assertion that you were prejudiced by not preparing your client for
deposition. Mr. Carmack should have been prepared to discuss any matters related to the allegations in his lawsuit. We

are not obligated to inform you of each and every credibility issue your client faces prior to his deposition.

This is not the first time you have threatened sanctions against this Office or presented a skewed, hyperbolic version of
the facts to gain unfair tactical advantage. Such bullying tactics are not favored in the Western District. To assist in any
productive conversation to resolve this issue, please identify each RFP to which you believe each exhibit was

responsive. Also identify any remedy that you believe is appropriate to correct the alleged prejudice. If you feel thata

motion is stHl required after this conversation, we are fully prepared to respond.

Regards,

Ryan S. Hardy

Assistant Attorney General
Office of the Attorney General
202 North 9th Street

Richmond, Virginia 23219

(804) 786-0969 Office
* + Case 1:18-cv-00031-MFU-PMS Document 71-9 Filed 04/24/19 Page 4of6 Pageid#: 960

RHardy@oag_ state.va.us

http:/Awww.ag. Virginia.gov

 

 

From: Terry Grimes [mailto:tgrimes@terryngrimes.com]
Sent: Friday, March 15, 2019 5:08 PM

To: Hardy, Ryan S.; Brittany Haddox

Cc: Kincer Jr, E. Lewis

Subject: RE: Carmack v. Commonwealth

Ryan/Ed — as you know, you offered as exhibits at Mr. Carmack’s deposition this week several
documents that had not been produced in discovery. You offered documents without Bates
stamps hoping that we would not realize that the documents had not been previously
produced. This was not an accident. To the contrary, it was a tactical maneuver on the part of
the AG’s office. These documents had been requested in discovery, and to make matters
worse, Judge Sargent chastised you recently for engaging in similar tactics is a teleconference
earlier this year and reminded you plainly that the documents at issue during that
conversation should have been produced pursuant to Rule 26 with or without request. Today
— 3 days after Mr. Carmack’s deposition — you appear to have produced the documents in
question (| have not completed review of the documents produced today). In so doing, you
deprived us of the opportunity to prepare the plaintiff for his deposition. This clearly was an
intentional act. We intend therefore to file a motion for imposition of sanctions. As the AG’s
office engaged in similar tactics in the DMV trilogy cases, and Back/Vaughn, this is a pattern
and practice with your office. We would like to give you the opportunity to discuss voluntary

resolution of this matter before the motion is filed. If you are interested, please let me know.
‘ * Case 1:18-cv-00031-MFU-PMS Document 71-9 Filed 04/24/19 Page 5of6 Pageid#: 961

Finally, we designate the documents in question as “confidential” and ask that you confirm

immediately that you will treat them as such pending resolution of this matter.

Terry N. Grimes

Grimes and Haddox, P.C.
tgrimes@terryngrimes.com
320 Eim Avenue, SW
Roanoke, Virginia 24016
540.982.3711 Ext. 303
540.345.6572 facsimile

NOTICE: This message and its attachments are confidential and may be protected by the attorney/client privilege. If you
have received this message in error, please notify the sender immediately by email and delete and destroy this message

and its attachments.

 

From: Hardy, Ryan S. [mailto:RHardy@oag.state.va.us]
Sent: Friday, March 15, 2019 4:38 PM

To: Brittany Haddox; Terry Grimes

Ce: Kincer Jr, E. Lewis

Subject: Carmack v. Commonwealth

Counsel,

Please see the link to access Defendants’ supplemental production of documents. | will follow up with a final ROG/RFP

response.

https://oag.sharefile.com/d-s49d85a0edf44cic8

Regards,

Ryan S. Hardy

Assistant Attorney General
Office of the Attorney General
202 North 9th Street
“Case 1:18-cv-00031-MFU-PMS Document 71-9 Filed 04/24/19 Page 6of6 Pageid#: 962

Richmond, Virginia 23219
(804) 786-0969 Office

RHardy@oag.state.va.us

http:/Awww.ag. virginia.gov

 

 

This electronic communication may contain confidential or privileged information for an intended recipient. If you are not
the intended recipient or received this email in error, please notify the sender immediately by return email and delete this

email without disclosing, duplicating or otherwise transmitting the contents, including all attachments.

 

This electronic communication may contain confidential or privileged information for an intended recipient. If you are not
the intended recipient or received this email in error, please notify the sender immediately by return email and delete this
email without disclosing, duplicating or otherwise transmitting the contents, including all attachments.
